Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first and second angled grooves, does not reasonably provide enablement for first and second angled grooves having respective ends as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Regarding claim 4, the recitations only one end of each groove of the first plurality of angled grooves at the first longitudinal side is fluidically connected to the first longitudinal groove” (emphasis added) (claim 4, lines 1-3) and “only one end of each groove of the second plurality of angled grooves at the second longitudinal side is fluidically connected to the second longitudinal groove” (claim 4, lines 4-5) does not appear to have adequate support in the originally filed specification.
Namely, and as best understood by applicant’s disclosure, the claimed heat dissipation device is a flat heat pipe, comprising at least: a first plate (e.g. 100) having first grooves (e.g. 110) and at least one longitudinal groove (e.g. first 120 and second 130), a second plate (e.g. 200) having grooves (e.g. 210) and at least one longitudinal groove (e.g. first 220 and second 230), and a capillary structure (e.g. 300) within at least some of the grooves (e.g. Figure 1), where each of the grooves have two ends (Figures 1-7: First grooves 110 have first ends 151 and second ends 152; second grooves 210 have first ends 171 and second ends 172).
While the specification discloses various embodiments in which the first and second ends of the first and second grooves are physically connected (emphasis added) to either one or more respective first/second longitudinal grooves (Figures 2 and 7), the first and second ends of the first and second grooves are all fluidically connected (emphasis added) to each of the respective first/second longitudinal grooves due to the manner in which the coolant flows (Figures 1-7: See directions “F”, “D1”, and “D2”).
For examination purposes it is assumed that “only one end of each groove of the first plurality of angled grooves at the first longitudinal side is physically connected to the first longitudinal groove” and “only one end of each groove of the second plurality of angled grooves at the second longitudinal side is physically connected to the second longitudinal groove”.
Regarding claim 5, the recitations “ends of the grooves of the first plurality of angled grooves not connected to the first longitudinal groove are free of connections from each other” (emphasis added) (claim 5, lines 1-3) and “ends of the grooves of the second plurality of angled grooves not connected to the second longitudinal groove are free of connections from each other” (emphasis added) (claim 5, lines 4-5) does not appear to have adequate support in the originally filed specification.
Namely, and as best understood by applicant’s disclosure, the claimed heat dissipation device is a flat heat pipe, comprising at least: a first plate (e.g. 100) having first grooves (e.g. 110) and at least one longitudinal groove (e.g. first 120 and second 130), a second plate (e.g. 200) having grooves (e.g. 210) and at least one longitudinal groove (e.g. first 220 and second 230), and a capillary structure (e.g. 300) within at least some of the grooves (e.g. Figure 1), where each of the grooves have two ends (Figures 1-7: First grooves 110 have first ends 151 and second ends 152; second grooves 210 have first ends 171 and second ends 172).
While the specification discloses various embodiments in which the first and second ends of the first and second grooves are physically connected (emphasis added) to either one or more respective first/second longitudinal grooves (Figures 2 and 7), the first and second ends of the first and second grooves are all fluidically connected (emphasis added) to each other due to the manner in which the coolant flows (Figures 1-7: See directions “F”, “D1”, and “D2”).
For examination purposes it is assumed that ends of the grooves of the first plurality of angled grooves not connected to the first longitudinal groove are not directly connected to each other” and “ends of the grooves of the second plurality of angled grooves not connected to the second longitudinal groove are not directly connected to each other”
Claims 6-8 are rejected as depending from a rejected claim.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a coolant, does not reasonably provide enablement for a coolant that is located only in a portion of the heat dissipation device and is absent from other portions of the heat dissipation device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Regarding claim 9, the recitation “the coolant in liquid form that is located only in a portion of the heat dissipation device, the coolant in liquid form is absent from other portions of the heat dissipation device” (emphasis added) (e.g. claim 9, lines 1-3) does not appear to have adequate support in the originally filed specification.
Namely, and as best understood by applicant’s disclosure, the claimed heat dissipation device is a flat heat pipe, comprising at least: a first plate (e.g. 100) having grooves (e.g. 110), a second plate (e.g. 200) having grooves (e.g. 210), and a capillary structure (e.g. 300) within at least some of the grooves (e.g. Figures 1-7), where the grooves define internal passages for a coolant (i.e. a working fluid) (Paragraph 34), and where the heat dissipation device operates based upon the basic operating principle of a heat pipe in which the coolant is vaporized in an evaporator region and condensed in a condensing region (Paragraphs 46-47).
While the specification discloses that the heat dissipation device is not entirely filled with the coolant (Figure 5 and Paragraph 34: See coolant level S), the specification clearly discloses that (i) the coolant is vaporized (i.e. vapor phase) as a result of absorbing heat from relatively hotter regions of the heat dissipation device (Figure 5 and Paragraphs 46-47: Heat sources H1, H2), and that (ii) the coolant is condensed (i.e. liquid phase) as a result of dissipating heat in relatively cooler regions of the heat dissipation device (Figure 5 and Paragraphs 46-47).  The specification further discloses that vaporized coolant flows along a direction D1 in the direction against gravity and that condensed coolant flows along a direction D2 in the direction of gravity, where overall coolant circulation is indicated by a direction F (Figure 5 and Paragraphs 46-47).
Since liquid phase coolant appears to be present in a lower portion of the heat dissipation device (Figure 5 and Paragraph 34: See coolant level S), and since liquid phase coolant also appears to be present in an upper portion of the heat dissipation device (Figure 5 and Paragraphs 46-47: Condensed coolant flows along a direction D2 in the direction of gravity) it is not evident how liquid phase coolant is absent from certain portions of the heat dissipation device as recited in claims 9 and 10.
For examination purposes it is assumed that the heat dissipation device is not entirely filled with the coolant such a portion of the capillary structure is immersed in the coolant and another portion of the capillary structure is not immersed in the coolant (Figure 5 and Paragraph 34: See coolant level S).
Regarding claims 10 and 18, the recitation “the first heat source is coupled to the heat dissipation device in the portion including the liquid coolant and the second heat source is coupled to one of the other portions of the heat dissipation device not including the liquid coolant” (emphasis added) (e.g. claim 10, lines2-5) does not appear to have adequate support in the originally filed specification for the same reasons as set forth regarding claim 9 above.
Regarding claim 17, the recitation “the coolant in liquid form that is located only in a portion of the heat dissipation device, and the coolant in liquid form is absent from other portions of the heat dissipation device” (emphasis added) (e.g. claim 9, lines 1-3) does not appear to have adequate support in the originally filed specification for the same reasons as set forth regarding claim 9 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the horizontal” (line 6) lacks antecedent basis.  for examination purposes it is assumed that “the horizontal” refers to “a horizontal direction”.
Further regarding claim 1, the recitation “and in fluid contact with the first plurality of angled grooves” (line 9) renders the claim indefinite as it is unclear what previously recited claim element is “in fluid contact with the first plurality of angled grooves”.  For examination purposes it is assumed that “the first longitudinal groove is in fluid contact with the first plurality of angled grooves”.
Further regarding claim 1, the recitation “and in fluid contact with the second plurality of angled grooves” (line 17) renders the claim indefinite as it is unclear what previously recited claim element is “in fluid contact with the second plurality of angled grooves”.  For examination purposes it is assumed that “the second longitudinal groove is in fluid contact with the second plurality of angled grooves”.
Regarding claim 3, the recitation “a capillary structure” (line 2) renders the claim indefinite.  Since the claims previously set forth “at least one capillary structure” (claim 1, line 27) it is unclear if the “capillary structure” (claim 3, line 2) refers to the “at least one capillary structure” (claim 1, line 27) or a separate and distinct “capillary structure”.  For examination purposes it is assumed that the “capillary structure” (claim 3, line 2) refers to the “at least one capillary structure” (claim 1, line 27).
Regarding claim 7, the recitation “a capillary structure” (line 2) renders the claim indefinite.  Since the claims previously set forth “at least one capillary structure” (claim 1, line 27) it is unclear if the “capillary structure” (claim 7, line 2) refers to the “at least one capillary structure” (claim 1, line 27) or a separate and distinct “capillary structure”.  For examination purposes it is assumed that the “capillary structure” (claim 7, line 2) refers to the “at least one capillary structure” (claim 1, line 27).
Regarding claim 8, the recitation “a capillary structure” (line 2) renders the claim indefinite.  Since the claims previously set forth “at least one capillary structure” (claim 1, line 27) it is unclear if the “capillary structure” (claim 8, line 2) refers to the “at least one capillary structure” (claim 1, line 27) or a separate and distinct “capillary structure”.  For examination purposes it is assumed that the “capillary structure” (claim 8, line 2) refers to the “at least one capillary structure” (claim 1, line 27).
Regarding claim 11, the recitation “the horizontal” (line 4) lacks antecedent basis.  for examination purposes it is assumed that “the horizontal” refers to “a horizontal direction”.
Claims 2, 4-6, 9, 10, and 12-19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), and further in view of Agostini et al. (US 2013/0340978) and Fini (US 2012/0125584).
Regarding claim 1, Wu et al. (Figure 9 embodiment, which is a variation of the Figure 1 embodiment, see Paragraph 37 which discloses that fluid channels 132 and 134 have a structure that is common amongst the various embodiments of the disclosure) discloses a heat dissipation device, comprising:
A first plate (100) (Annotated Figure 9, Figure 3, and Paragraph 22: First 100 and second 120 plates are complimentary, each defining one half of channels 132 and 134) including a first plurality of angled grooves (i.e. defined by first portions of fluid channels 134) arranged in a first direction and extending between a first longitudinal side and a second longitudinal side of the heat dissipation device (Annotated Figure 9), the second longitudinal side being opposite the first longitudinal side (Annotated Figure 9), and
A first longitudinal groove arranged in a longitudinal direction at the first longitudinal side and in fluid contact with the first plurality of angled grooves (Annotated Figure 9),
A second plate (120) (Annotated Figure 9, Figure 3, and Paragraph 22: First 100 and second 120 plates are complimentary, each defining one half of channels 132 and 134) including a second plurality of angled grooves (i.e. defined by second portions of fluid channels 134) arranged in a second direction and extending between the first longitudinal side and the second longitudinal side of the heat dissipation device (Annotated Figure 9), and
While Wu et al. discloses first and second plates defining first and second angled grooves, Wu et al. does not teach or disclose the first and second angled grooves as disposed at an inclination with reference to a horizontal direction.
Agostini et al. teaches a heat dissipation device, comprising at least: a plurality of angled grooves (124), where each angled groove is disposed at an inclination with reference to a horizontal direction (Figure 14: See angle 125).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the plurality of angled grooves as disclosed by Wu et at an inclination with reference to a horizontal direction as taught by Agostini et al. to improve heat dissipation device cooling performance arranging a plurality of angled grooves in such a manner so as to facilitate flow of condensed working fluid along a direction of gravity.
Further, while Wu et al. as modified by Agostini et al. discloses a plurality of angled grooves disposed at an inclination with reference to a horizontal direction, Wu et al. as modified by Agostini et al. does not explicitly teach or disclose a first inclination that is opposite from a second inclination.
Fini (Figure 2) teaches a heat dissipation device, comprising at least: a plurality of first angled grooves (320) and a plurality of second angled grooves (340), where the first and second angled grooves are disposed at respective first and second inclinations with reference to a horizontal direction (Figure 2: See lines X’ and X”) such that the second inclination is opposite to the first inclination (Figure 2, see also Figures 4a-4c), and where Fini also acknowledges arranging first and second angled grooves in a same direction (Figure 1 and Paragraph 56) or opposite directions (Figure 2 and Paragraph 58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the first and second angled grooves as disclosed by Wu et al. as modified by Agostini et al. at opposite inclinations as taught by Fini to improve heat dissipation device cooling performance by improving/inducing turbulent (e.g. mixing) flow).
Wu et al. further discloses a second longitudinal groove arranged in the longitudinal direction at the second longitudinal side and in fluid contact with the second plurality of angled grooves (Annotated Figure 9),
Where the second plate is coupled to the first plate (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37),
Where the first longitudinal side and the second longitudinal side are opposite longitudinal sides of the heat dissipation device (Annotated Figure 9),
Where at least portions of the first plurality of angled grooves and the second plurality of angled grooves are connected (i.e. fluidically) to each other such that the first plurality of angled grooves and the second plurality of angled grooves define a fluid channel (i.e. 134) of the heat dissipation device (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37), and
The fluid channel includes coolant (Paragraph 21: A working fluid 140), and
At least one capillary structure (150), where at least a portion of the fluid channel is covered by the at least one capillary structure (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).

    PNG
    media_image1.png
    399
    624
    media_image1.png
    Greyscale


Regarding claim 2, Wu et al. discloses a heat dissipation device as discussed above.  While Wu et al. discloses the plurality of first and second angled grooves as extending between the first longitudinal groove and the second longitudinal groove such that a portion of the first plurality of angled grooves and a portion of the second plurality of angled grooves overlap each other (Figure 3) and the first plurality of angled grooves are fluidly connected to the second plurality of angled grooves via the first longitudinal groove and the second longitudinal groove (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37), Wu et al. does not teach or disclose that the first plurality of angled grooves are not in direct fluid communication with each other and the second plurality of angled grooves are not in direct fluid communication with each other (i.e. the first and second angled grooves extend between the first and second longitudinal grooves without break or interruption).
Agostini et al. teaches a heat dissipation device, comprising: a first longitudinal groove (122), a second longitudinal groove (122), and a plurality of angled grooves (124), where the angled grooves extend continuously (i.e. without break or interruption) between the first longitudinal groove and the second longitudinal groove (Figure 14).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the plurality of angled grooves as disclosed by Wu et al. to extend between the first and second longitudinal grooves without break or interruption as taught by Agostini et al. to reduce heat dissipation device manufacturing costs by minimizing heat dissipation device complexity (i.e. by reducing a number of parts or features that are required to be formed).
Regarding claim 3, Wu et al. discloses a heat dissipation device as discussed above, where the capillary structure (i.e. 150) is located in either the first plurality of angled grooves or the second plurality of angled grooves (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 4, Wu et al. discloses a heat dissipation device as discussed above, where only one end of each groove of the first plurality of angled grooves at the first longitudinal side is physically connected to the first longitudinal groove (Annotated Figure 9) and only one end of each groove of the second plurality of angled grooves at the second longitudinal side is physically connected to the second longitudinal groove (Annotated Figure 9).

Regarding claim 6, Wu et al. discloses a heat dissipation device as discussed above.  While Wu et al. discloses first and second plates defining first and second channels, Wu et al. does not teach or disclose that the first plurality of angled grooves and the second plurality of angled grooves overlap each other only partially.
Fini (Figure 2) teaches a heat dissipation device, comprising at least: a plurality of first angled grooves (320) and a plurality of second angled grooves (340), where the first and second angled grooves are disposed at respective first and second inclinations with reference to a horizontal direction (Figure 2: See lines X’ and X”) such that the second inclination is opposite to the first inclination (Figure 2, see also Figures 4a-4c), and where Fini also acknowledges arranging first and second angled grooves in a same direction (Figure 1 and Paragraph 56) or opposite directions (Figure 2 and Paragraph 58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the first and second angled grooves as disclosed by Wu et al. to overlap each other only partially as taught by Fini to improve heat dissipation device cooling performance by improving/inducing turbulent (e.g. mixing) flow).
Regarding claim 7, Wu et al. discloses a heat dissipation device as discussed above, where the heat dissipation device includes a capillary structure (i.e. 150) arranged in the first plurality of angled grooves and the first longitudinal groove (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 8, Wu et al. discloses a heat dissipation device as discussed above, where the heat dissipation device includes a capillary structure (i.e. 150) arranged in the second plurality of angled grooves and the second longitudinal groove (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 11, Wu et al. (Figure 9 embodiment, which is a variation of the Figure 1 embodiment, see Paragraph 37 which discloses that fluid channels 132 and 134 have a structure that is common amongst the various embodiments of the disclosure) discloses a heat dissipation device, comprising:
A first plate (100) (Annotated Figure 9, Figure 3, and Paragraph 22: First 100 and second 120 plates are complimentary, each defining one half of channels 132 and 134) including a first plurality of angled grooves (i.e. defined by first portions of fluid channels 134) arranged in a first direction (Annotated Figure 9) and a single first longitudinal groove extending in a second direction (Annotated Figure 9), and a same end of each groove of the first plurality of angled grooves is fluidly coupled to the first longitudinal groove (Annotated Figure 9),
A second plate (120) (Annotated Figure 9, Figure 3, and Paragraph 22: First 100 and second 120 plates are complimentary, each defining one half of channels 132 and 134) coupled to the first plate (Figure 9, see also Figure 3 and Paragraphs 21, 22, and 37) and including a second plurality of angled grooves (i.e. defined by second portions of fluid channels 134) arranged in a second direction (Annotated Figure 9) and a single second longitudinal groove extending in the second direction (Annotated Figure 9), and a same end of each groove of the second plurality of angled grooves is fluidly coupled to the second longitudinal groove (Annotated Figure 9).
While Wu et al. discloses first and second plates defining first and second angled grooves, Wu et al. does not teach or disclose the first and second angled grooves as disposed at an inclination with reference to a horizontal direction.
Agostini et al. teaches a heat dissipation device, comprising at least: a plurality of angled grooves (124), where each angled groove is disposed at an inclination with reference to a horizontal direction (Figure 14: See angle 125).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the plurality of angled grooves as disclosed by Wu et at an inclination with reference to a horizontal direction as taught by Agostini et al. to improve heat dissipation device cooling performance arranging a plurality of angled grooves in such a manner so as to facilitate flow of condensed working fluid along a direction of gravity.
Further, while Wu et al. as modified by Agostini et al. discloses a plurality of angled grooves disposed at an inclination with reference to a horizontal direction, Wu et al. as modified by Agostini et al. does not explicitly teach or disclose a first inclination that is different from a second inclination.
Fini (Figure 2) teaches a heat dissipation device, comprising at least: a plurality of first angled grooves (320) and a plurality of second angled grooves (340), where the first and second angled grooves are disposed at respective first and second inclinations with reference to a horizontal direction (Figure 2: See lines X’ and X”) such that the second inclination is different (i.e. opposite) from the first inclination (Figure 2, see also Figures 4a-4c), and where Fini also acknowledges arranging first and second angled grooves in a same direction (Figure 1 and Paragraph 56) or opposite directions (Figure 2 and Paragraph 58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the first and second angled grooves as disclosed by Wu et al. as modified by Agostini et al. at opposite inclinations as taught by Fini to improve heat dissipation device cooling performance by improving/inducing turbulent (e.g. mixing) flow).
Wu et al. further discloses that the first and second angled grooves and the first and second longitudinal grooves cooperatively form a fluid channel (i.e. 134) of the heat dissipation device, where the fluid channel includes coolant (Paragraph 21: A working fluid 140), and
A capillary structure (150) included in at least a portion of the fluid channel (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).

    PNG
    media_image2.png
    405
    582
    media_image2.png
    Greyscale

Regarding claim 12, Wu et al. discloses a heat dissipation device as discussed above, where the capillary structure is located in at least a portion of the first plurality of angled grooves and the first longitudinal groove (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 14, Wu et al. discloses a heat dissipation device as discussed above, where the capillary structure is arranged on the second plate (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 15, Wu et al. discloses a heat dissipation device as discussed above, where the capillary structure is arranged on the first plate (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134).
Regarding claim 19, Wu et al. discloses a heat dissipation device as discussed above.  While Wu et al. discloses first and second plates defining first and second channels, Wu et al. does not teach or disclose that the first plurality of angled grooves and the second plurality of angled grooves overlap each other only partially.
Fini (Figure 2) teaches a heat dissipation device, comprising at least: a plurality of first angled grooves (320) and a plurality of second angled grooves (340), where the first and second angled grooves are disposed at respective first and second inclinations with reference to a horizontal direction (Figure 2: See lines X’ and X”) such that the second inclination is opposite to the first inclination (Figure 2, see also Figures 4a-4c), and where Fini also acknowledges arranging first and second angled grooves in a same direction (Figure 1 and Paragraph 56) or opposite directions (Figure 2 and Paragraph 58).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to dispose the first and second angled grooves as disclosed by Wu et al. to overlap each other only partially as taught by Fini to improve heat dissipation device cooling performance by improving/inducing turbulent (e.g. mixing) flow).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), Agostini et al. (US 2013/0340978), and Fini (US 2012/0125584), and further in view of Phan et al. (US 2017/0343294).
Regarding claim 5, Wu et al. discloses a heat dissipation device as discussed above.  However, Wu et al. does not teach or disclose that respective ends of the first/second plurality of angled grooves are free of connections from each other.
Phan et al. teaches a heat dissipation device, comprising at least: a longitudinal groove (7d) and a plurality of angled grooves (7a, 7b, 7c), where ends of the grooves of the plurality of angled grooves not connected to the first longitudinal groove are free of connections from each other (Figure 4: The angled grooves are connected at one end to the longitudinal groove and the angled grooves are not connected to each other at another end).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second angled grooves as disclosed by Wu et al. with respective connected ends and not-connected ends as taught by Phan et al. to reduce heat dissipation device manufacturing costs by minimizing heat dissipation device complexity (i.e. by reducing a number of parts or features that are required to be formed).

Claims 9, 10, 16 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), Agostini et al. (US 2013/0340978), and Fini (US 2012/0125584), and further in view of Ishii et al. (US 2005/0274496).
Regarding claims 9, 10, 16, 17, and 18, Wu et al. discloses a heat dissipation device as discussed above.  While Wu et al. discloses at least two heat sources coupled to the heat dissipation device (Paragraph 29 and Figures 1-4), Wu et al. does not explicitly teach or disclose a first heat source at a portion of the heat dissipation device below a liquid level and a second heat source at a portion of the heat dissipation device above the liquid level.
Ishii et al. teaches a heat dissipation device, comprising: a container (100), a heat source (10), a coolant (Paragraph 29), a capillary structure (131), a first portion (Figure 1: See portion of the heat dissipation device below coolant level) and a second portion (Figure 1: See portion of container above coolant level), where (claims 9 and 17) the coolant in liquid form is located only in a portion of the heat dissipation device (e.g. Figure 1: See portion of the heat dissipation device below the liquid coolant level), the coolant in liquid form is absent from other portions of the heat dissipation device (e.g. Figure 1: See portion of the heat dissipation device above the liquid coolant level), and the at least one capillary structure is partially submerged in the coolant (Figure 1), and where (claims 10, 16, and 18) Ishii et al. acknowledges that at least one heat source is configured to be coupled to the heat dissipation device (i) at portion of the heat dissipation device including the liquid coolant (Figure 2: A heat source is configured to be below the liquid coolant level Figure 2), (ii) at other portions of the heat dissipation device not including the liquid coolant (Figure 1: A heat source is configured to be above the liquid coolant level Figure 2), and (iii) at other portions of the heat dissipation device at the liquid coolant (Figure 11: A heat source is configured to be at the liquid coolant level Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat sources as disclosed by Wu et al. at locations above, below, and/or at a coolant level as taught by Ishii et al. to improve heat dissipation device versatility by enabling the heat dissipation device to cool one or more heat sources at different locations on the heat dissipation device.  Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0311713), Agostini et al. (US 2013/0340978), and Fini (US 2012/0125584), and further in view of Huang et al. (US 2017/0023308).
Regarding claim 13, Wu et al. discloses a heat dissipation device as discussed above.  While Wu et al. discloses first and second plates defining first and second longitudinal grooves that defines a fluid channel that includes the capillary structure (Figure 3 and Paragraph 28: The at least one capillary structure is located in at least 132 and 134), Wu et al. does not teach or disclose the that only one of the first and second longitudinal grooves includes the capillary structure.
Huang et al. teaches a heat dissipation device, comprising: at least one channel defined by a first plate (1) and a second plate (2), where a capillary structure is configured to be formed on the first plate (Figure 3A) or the second plate (Figure 3B) or the first and second plates (Figure 8A).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the capillary structure as disclosed by Wu et al. in only one of a first groove and a second groove as taught by Huang et al. to reduce heat dissipation device manufacturing costs by minimizing a number of elements in the heat dissipation device.  Note: It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0132930 discloses flow channels defined by paired plates.
WO 2017/195254 A1 discloses a heat pipe defined by paired plates.
US 5,050,671 discloses flow channels defined by paired plates.
US 2018/0308780 discloses a heat pipe defined by paired plates

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763